Citation Nr: 1419019	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  10-40 577A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been provided to reopen a previously denied claim for entitlement to service connection for a skin condition, also claimed as skin cancer, to include as secondary to herbicide exposure.

2.  Whether new and material evidence has been provided to reopen a previously denied claim for entitlement to service connection for a chronic bilateral foot fungus, also claimed as jungle rot, to include as secondary to herbicide exposure.  

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a low back disability.

6.  Entitlement to service connection for a disorder characterized by bilateral peripheral numbness of the lower extremities (claimed as a pinched nerve), to include as secondary to a low back disability.

7.  Entitlement to service connection for a skin condition, also claimed as skin cancer, to include as secondary to herbicide exposure.

8.  Entitlement to service connection for a chronic bilateral foot fungus, also claimed as jungle rot, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to December 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The issues of entitlement to service connection for bilateral hearing loss, tinnitus, a low back disability, bilateral lower extremity numbness, a skin condition, and a bilateral foot fungus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  A June 2003 RO decision denied entitlement to service connection for skin cancers secondary to herbicide exposure and bilateral jungle rot of the feet and toes; the Veteran did not appeal.

2.  Evidence received since the June 2003 RO decision is new and material, and the Veteran's claims for entitlement to service connection for skin cancer and bilateral jungle rot are reopened.


CONCLUSIONS OF LAW

1.  The June 2003 RO decision that denied entitlement to service connection for skin cancers secondary to herbicide exposure and bilateral jungle rot of the feet and toes is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2012); 38 C.F.R. § 20.1103 (2013).

2.  New and material evidence has been received since the June 2003 RO decision and the Veteran's claims for entitlement to service connection for skin cancers secondary to herbicide exposure and bilateral jungle rot of the feet and toes are reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's original claims for entitlement to service connection for skin cancers secondary to herbicide exposure and bilateral jungle rot of the feet and toes were denied in a June 2003 decision; the Veteran did not appeal.  In December 2008, the Veteran filed new claims for a chronic skin disorder and a chronic bilateral foot fungus.  

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002 & Supp. 2012).  However, 38 U.S.C.A. § 5108 provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Hence, before reaching the issue of whether service connection is warranted, the Board must first determine whether the claim may be reopened.  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted to agency decisionmakers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

The Court has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Rather, the reasons for the final disallowance must be considered in determining whether the newly submitted evidence is material.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a reason for that last final disallowance of the claim.  Id.  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.  

The Board denied the appellant's prior claims because there was no evidence that the Veteran had a diagnosis of skin cancer, foot fungus, or any other skin disease.  Thus, for evidence in this case to be considered new and material, it must show evidence of a current disability.  

Since June 2003, the Veteran has been diagnosed with onychomyosis and an October 2008 VA treatment note documents that the Veteran had pink macule lesions on the back of his hands and distal forearms.  This evidence is new and material.  Accordingly, the Veteran's prior claims are reopened.  The issues of entitlement to service connection for a skin condition and for chronic bilateral foot fungus are addressed in the Remand section below.  

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  


ORDER

New and material evidence having been received, the Veteran's previously denied claim for skin cancers secondary to herbicide exposure is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the Veteran's previously denied claim for bilateral foot fungus, also claimed as jungle rot is reopened; the appeal is granted to this extent only.  


REMAND

The Veteran is seeking entitlement to service connection for a number of medical conditions.


Bilateral Hearing Loss and Tinnitus

The Veteran's military occupational specialty was light weapons infantry, he received a Combat Infantryman Badge, and he served in the Republic of Vietnam; accordingly, in-service exposure to combat-related acoustic trauma is presumed.  

In May 2009, the Veteran was afforded a VA audiological examination, and the examiner opined that the Veteran's current bilateral hearing loss and tinnitus are less likely than not related to service because he had no hearing loss disability at separation from service.  However, service connection for a current hearing disability is not precluded where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Furthermore, the Veteran has reported to treatment providers and testified in statements to VA that he noticed hearing problems since service.  Accordingly, the May 2009 medical opinion is inadequate and must be remanded for an addendum medical opinion.  

Low Back Disability and Numbness of the Bilateral Lower Extremities

The Veteran is also seeking entitlement to service connection for a low back disability, which the Veteran alleges is related to the physical demands of carrying heavy gear as an infantryman in service.  

Here, the Veteran's November 1969 pre-induction examination found the Veteran's spine to be within normal limits and no back disability is noted.  However, on a report of medical history completed at the same time, the Veteran reported a history of lumbosacral sprain and the use of support.  The Board finds that a medical opinion is required to determine the relationship, if any, of a current low back disability to the Veteran's military service.  See 38 U.S.C.A. § 1111, 1153 (West 2002); 38 C.F.R. § 3.306 (2013).  Also, as there is evidence of record that the Veteran's lower extremity numbness is related to his low back disability, the Board finds that these issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Skin Conditions

Finally, the Veteran is seeking service connection for a chronic skin condition, which he has also characterized as skin cancer, and for chronic bilateral foot fungus, also claimed as jungle rot.  He has attributed these conditions to exposure to Agent Orange while serving in Vietnam, and has also reported that his bilateral foot fungus began during his military service and has continued since that time.  

Although there is medical evidence of a series of lesions on the backs of the Veteran's hands and arms, providing evidence that he had some kind of skin condition during the period on appeal, and of onychomyosis, there is no diagnosis of skin cancer.  However, given that the Veteran has complained of recurrent fungal infections of the toes and feet since serving in Vietnam and in light of the above medical evidence, on remand, the Veteran should be afforded a VA dermatology examination.  

Accordingly, the case is REMANDED for the following action:

1. Associate all VA outpatient treatment records from January 2009 through the present with the Veteran's claims folder.

2. Once this is done, the RO should return the Veteran's claims folder to the VA examiner who performed the May 2009 VA audiological examination for an addendum medical opinion.  If the May 2009 VA examiner is not available, the claims file should be referred to a VA audiologist.  

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's bilateral hearing loss and tinnitus had their onset in service or are otherwise related to the Veteran's active military service.  

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Service connection for a current hearing loss disability is not precluded where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Therefore, merely stating that the Veteran's hearing was within normal limits at separation from service is not alone a sufficient basis to deny the Veteran's claim.

Additionally, the failure to consider the Veteran's credible lay statements regarding matters to which he is competent to testify, such as having hearing problems following service, renders an examiner's opinion inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007).

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

3. The RO should also schedule the Veteran for a VA examination of his low back disability.  

The VA examiner is asked to opine whether there is clear and unmistakable evidence (obvious and manifest) that the Veteran had a low back disability that existed prior to his active military service.  If so, the examiner is asked to opine whether there is clear and unmistakable evidence that this disorder did NOT increase in severity during the Veteran's active military service.  

For any current low back condition that did not exist prior to service, the examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's low back disability had onset in service or is otherwise etiologically related to the Veteran's active military service.

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

4. Finally, the RO should schedule the Veteran for a VA dermatology examination.

The examiner is asked to list all current skin diagnoses, to include skin cancer and fungal infections of the feet.

For each diagnosis, the examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's skin disability had onset in service or is otherwise related to the Veteran's active military service, to include any exposure to Agent Orange exposure.

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability, including any accounts of in-service symptomatology.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

5. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


